

115 HR 6349 IH: Improving Middle Class Access to Higher Education Act
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6349IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Kinzinger (for himself, Mrs. Beatty, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to increase the income limit of the simplified needs
			 test.
	
 1.Short titleThis Act may be cited as the Improving Middle Class Access to Higher Education Act. 2.Simplified needs testSection 479(b)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(b)(1)) is amended—
 (1)in subparagraph (A)(ii), by striking $50,000 and inserting $100,000; and (2)in subparagraph (B)(ii), by striking $50,000 and inserting $100,000.
 3.Effective dateThe amendments made by this Act shall take effect with respect to award year 2018–2019, and each succeeding award year.
		